Citation Nr: 1424021	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefit sought.

In May 2011, the Board remanded the case for further development.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

During the period on appeal, the Veteran's diabetes mellitus has required the use of insulin, an oral hypoglycemic agent, and a restricted diet, but has not required regulation of activities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Its notice requirements were met in a July 2007 letter. 

Regarding the duty to assist, the record reflects that the Veteran's VA medical records have been obtained.  The Veteran was afforded a VA examination addressing his diabetes mellitus in November 2011.  The VA examination report is adequate, as it is based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

On the Veteran's November 2007 substantive appeal, he declined a Board hearing, and has not requested a hearing since that time.  Therefore, no discussion of the duty to assist with respect to Board hearings under Bryant v. Shinseki, 23 Vet. App. 488 (2010) is necessary. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913 (2013).  Under DC 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been regulated.  

During the period on appeal, the record has shown that the Veteran's diabetes mellitus has required restricted diet and insulin.  There is no medical evidence of record prescribing a regulation of activities. 

A VA nutrition education consultation report from June 2007 indicated diet modifications, but stated that the Veteran should continue his daily physical activity.  The June 2007 record also reflected that the Veteran was first prescribed insulin at this time.  An August 2007 VA treatment note reflected that the Veteran reported a headache, slurred speech, and blurred vision, which he believed was related to a recent recall on insulin.  The clinician noted that his symptoms were likely related to the lowering of his blood sugar, as he had recently begun using insulin. 

VA treatment records from 2008 to 2009 continued to show that the Veteran was on restricted diet and insulin injections, with no incidents of hypoglycemia or hospitalizations for his diabetes mellitus.  

In June 2010, the Veteran reported hypoglycemia between 2 A.M. and 5 A.M.  In a related telephone note, the VA physician reported that the Veteran had been losing weight and probably had less insulin requirements.  She reduced the dosage of insulin for the Veteran. 

VA treatment records from June 2010 to November 2010 reflected that the Veteran continued to experience hypoglycemia, which a VA physician noted was likely due to less insulin requirements.  A November 2010 VA endocrinology consultation note reflected that the Veteran had been exercising and had lost weight, and that he now had frequent hypoglycemia.  Another VA treatment note from the same month referenced a history of recurrent hypoglycemia.  According to a VA endocrinology outpatient note, as of March 2011, there was no further hypoglycemia.  

In November 2011, the Veteran was afforded a VA examination.  The examiner found that the Veteran's diabetes mellitus was managed by a restricted diet and by an oral hypoglycemic agent.  He determined that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  He reported that there were no episodes of ketoacidosis or hypoglycemia that required hospitalization during the prior twelve-month period.  The examiner also noted that the Veteran had not experienced any progressive, unintentional weight loss due to diabetes.  He stated that the Veteran experienced non-proliferative diabetic retinopathy as a complication of his diabetes.  The examiner also determined that the Veteran's diabetes mellitus and diabetic retinopathy did not affect his ability to work.  He summarized the Veteran's condition by stating that the Veteran had not had an episode of ketoacidosis or hypoglycemia within the past year, although he did experience hypoglycemia from June 2010 through September 2010 secondary to weight loss and a commensurate reduction in his insulin requirement.  The examiner reported that the Veteran visited his diabetic care provider once every four months, and restricted his diet and took an oral hypoglycemic agent, but did not need to regulate his activities and no longer took insulin injections.    

According to a December 2012 VA endocrinology note, the Veteran was no longer prescribed insulin.  A prescription for glipizide was indicated.  The note advised no change to medications, and stated that the Veteran should continue his diet and exercise regimen.  The note reflected that his diabetes mellitus was controlled. 

An April 2013 VA treatment note stated that the Veteran should continue his current regimen of diet and exercise.  An October 2013 VA treatment note indicated that the Veteran needed to adhere to his diet and exercise regimen, and to take his medications regularly.   A January 2014 VA primary care note continued to advise diet and exercise.   

Although the Veteran received Emergency Room care for acute problems during the appellate period, he was never hospitalized as a result of his diabetes mellitus or related complications.  

The Board finds that the Veteran's current disability picture fits squarely within the criteria for a 20 percent disability rating under DC 7913, given that his disability has been characterized by the need for a restricted diet and for insulin during the period on appeal.  The next higher rating (i.e. 40 percent) is applicable where the claimant's diabetes mellitus requires regulation of activities.  In this case, the November 2011 VA examination report concluded that the Veteran's diabetes mellitus did not require regulation of activities.  Although the Veteran has asserted (see, e.g., November 2007 Form 9) that his VA physicians had placed him on a regulation of activities, there is nothing in his treatment records to support his contention.  The Veteran's treatment records do show that he has been on a diet and exercise plan, but these adjustments do not meet VA's specific definition of "regulation of activities."  See Camacho, 21 Vet. App. at 363-64.     

VA treatment records and the November 2011 VA examination reflect that the Veteran has been diagnosed with non-proliferative diabetic retinopathy.  As noted above, complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.

VA treatment records reflect that the Veteran wears corrective lenses.  His corrected visual acuity during the period on appeal has always been 20/25 or better in the left eye and 20/20 in the right eye.  (See, e.g., March 2007 optometry note, July 2010 ophthalmology consultation note, June 2011 ophthalmology note, July 2012 ophthalmology note).  

A March 2007 diabetic eye examination indicated diagnoses of mild non-proliferative diabetic retinopathy, cataracts, and refractive error.  According to a July 2007 primary care note, the Veteran reported bleeding in his left eye for four days.  The attending physician noted that the bleeding was likely due to episcleritis.  An August 2007 Emergency Room note indicated that the Veteran reported headache, eye pain, and blurry vision.  The medical resident reported that these symptoms were likely related to hypertension, and she prescribed medication accordingly.  A July 2010 VA ophthalmology consultation report noted that the Veteran had experienced an episode of photophobia, headache, and nausea after his last eye examination.  A February 2013 Emergency Room note indicated that the Veteran had reported a headache in his right eye.  No vision changes or pain on movement of the eye was noted.  In October 2013, the Veteran reported burning, watery eyes. 

Given that the Veteran's loss of central visual acuity has never reached 20/40 or worse in either eye during the period on appeal, no compensable rating may be assigned under the diagnostic codes for impairment of central visual acuity (DCs 6061 to 6066).  

In addition, there is no evidence demonstrating that the Veteran has experienced incapacitating episodes having a total duration of at least one week during any twelve-month period on appeal.  As such, there is no basis for assigning a compensable rating under the General Rating Formula for Diseases of the Eye (which includes DC 6006, "retinopathy").   

Because the Veteran's diabetic retinopathy is currently noncompensable, and therefore considered to be part of the diabetic process under DC 7913, a separate evaluation for diabetic retinopathy cannot be assigned at this time.    

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claim.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's service-connected diabetes mellitus is contemplated and reasonably described by the rating criteria, which is based on such factors as restriction in diet, insulin intake, and the need for oral medication, all of which have applied to the Veteran during the appellate period.  See id.  The rating criteria for impairment of central visual acuity and the general rating formula for diseases of the eye adequately contemplate the Veteran's manifestations of his mild non-proliferative diabetic retinopathy.  VA treatment records show that any additional eye symptoms were associated with other conditions, including hypertension and episcleritis.  The Veteran does not have symptoms associated with either diabetes mellitus or diabetic retinopathy that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Moreover, there are no findings in the treatment records by medical professionals that the Veteran's diabetes presents an unusual disability picture.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's diabetes mellitus presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

The November 2011 VA examiner opined that the Veteran's diabetes mellitus and non-proliferative diabetic retinopathy did not affect his ability to work.  VA treatment records reflect that the Veteran is retired.  Moreover, the Veteran has not asserted that his conditions preclude him from obtaining and maintaining gainful employment.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A disability rating in excess of 20 percent for type II diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


